DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the application filed on 2/12/21.
Claims 1-31 have been preliminarily canceled.
Claims 32-51 have been added.
Claims 32-51 are pending and have been examined.

Claim Objections

Claims 34, 41, and 48 objected to because of the following informalities:  Claims 34, 41, and 48 recite “determine consumer merchant review data associate a consumer account of the consumer device…” The claim wording does not appear grammatically correct. Further it is unclear as to what is exactly meant by this limitation. As best the examiner can ascertain, the claim limitation should read “determine consumer merchant review data of a consumer account of the consumer device indicating a preference for the merchant account” and will be treated as such for purposes of examination. Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 34, 41, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 41, and 48 recite “merchant review data.” The examiner cannot ascertain the metes and bounds of what is considered “merchant review data.” The specification provides no clarity as to what entails merchant review data. Paragraphs [0008], [0028], and [0112] are the only mentions of merchant review data and none of them disclose what is meant by the term or provide any indication as to the metes and bounds of the term. The only information gleaned from this is that it can be used to show a user has a preference for a merchant. For example, merchant review data could be meant to be indicative of whether a user has reviewed a merchant’s advertisement (i.e. clicked on one), indicative of posted reviews by a user evaluating a merchant, some sort of metric by which merchants evaluate and score consumers, etc. Without any clarification from the specification, the term renders the claims indefinite as one of ordinary skill in the art would not be able to decipher the metes and bounds of what is meant by the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to an apparatus (claim 32), computer program product comprising at least one non-transitory computer readable storage medium (claim 39), and method (claim 46) and thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, recite certain methods of organizing human activities related to fundamental economic practices and commercial interactions in the form of advertising, marketing or sales behaviors. The claims recite concepts that focus on providing messages from a merchant to a user based on the user being within a predetermined distance of the merchant. Providing messaging from merchants based on location embodies advertising and marketing or sales behaviors. 
Claims 32, 39, and 46 recite nearly identical limitations. Claim 32 will be held as representative for the analysis with regard to abstract concepts. Each claims additional elements will be evaluated below. The following limitations, when considered individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
Transmit a newsfeed to a consumer; determine a real-time consumer location associated with associated with the consumer; determine whether the real-time consumer location is within a predetermined distance of a merchant location associated with a merchant account; in response to determining that the real-time consumer location is within the predetermined distance of the merchant location, update the newsfeed to provide a plurality of location relevant feed items associated with the merchant account
The following dependent claim limitations, when considered both individually and as an ordered combination, are further considered as merely descriptive of abstract concepts:
receive a newsfeed sharing request, wherein the newsfeed sharing request is associated with a second consumer account; and update the newsfeed displayed to the consumer to provide a consumer newsfeed associated with the second consumer account (claims 33, 40, 47); determine consumer merchant review data associate a consumer account of the consumer indicating a preference for the merchant account; and associate the consumer account with the merchant account (claims 34, 41, 48); in response to receiving a request from the consumer to access a merchant newsfeed associated with the merchant account, associate a consumer account of the consumer with the merchant account (claims 35, 42, 49); determine a promotion purchase count associated with each of the plurality of location relevant feed items; and order the plurality of location relevant feed items within the newsfeed displayed to the consumer based at least on the promotion purchase count associated with each of the plurality of location relevant feed items (claims 36, 43, 50); receive, from a merchant associated with the merchant account, promotion data indicating a plurality of promotions; and subsequent to receiving the promotion data indicating the plurality of promotions from the merchant, generate a plurality of impressions of the plurality of promotions based on the promotion data, wherein each of the plurality of impressions, in response to receiving a user input indicating purchase of a promotion of the plurality of promotions, execute a promotion purchase (claims 37, 44, 51); transmit a confirmation request to the merchant, wherein the confirmation request comprises a request to approve publication of the plurality of impressions of the plurality of promotions on the newsfeed (claims 38, 45)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: apparatus  comprising processor and at least one non-transitory memory, computer program product  comprising at least one non-transitory computer readable storage medium, electronic newsfeed user interface, consumer device, merchant electronic newsfeed user interface, merchant device, and location tracking  by IP address, cell-tower triangulation, GPS, and personal area network. The apparatus comprising processor and non-transitory memory, the computer program product comprising a non-transitory computer readable storage medium, merchant device, and consumer device are merely generic computing devices used as a tool to implement the abstract idea and providing a general link to a computing environment (See MPEP 2106.04(d) I and subsequently 2106.05(f) and 2106.05(h)). The interfaces including the electronic newsfeed user interface and merchant electronic newsfeed user interface do not include any meaningful limitations regarding the actual interfaces themselves or specific interface elements essential to the claimed invention. Thus, they too merely amount to applying the abstract concepts using the computing devices as a tool and provide no more than a general link to a computing environment. With regard to the manners of location tracking, the location determining methods rely on well-known methodology at the time of the invention as will be evidenced below and amount to mere data gathering. As a result the examiner finds that such location determining methods are insignificant extra solution activity (See MPEP 2106.04(d) I and subsequently MPEP 2106.05(g)). As a result the examiner finds that the additional elements do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with regard to practical application, the additional elements merely act to implement the abstract idea using generic computing devices as a tool, provide a general link to a computing environment, and amount to extra solution activity. The claims recite generic computing devices used as a tool to implement the abstract idea. Further, the interfaces recited in the claims are generic and do not include any actual elements of an interface let alone something that improves upon interfaces. Further, the location determining mechanisms are insignificant extra solution activity as they rely upon well-known methods at the time of the invention and amount to mere data gathering. Specifically with regard to the location determining methods, the methods articulated in the claims were not invented or improved upon by the invention. The invention merely uses these techniques to gather data which was well-understood, routine, and conventional at the time of the invention. 
(See https://www.sans.org/blog/big-brother-forensics-device-tracking-using-browser-based-artifacts-part-1/ - common location determining techniques including GPS, cell tower triangulation, WIFI positioning, and simple IP address geolocation; “Google Latitude is a free, popular geo-location service. The host device first collects environmental information about itself, including IP address and any GPS, cell tower, and WiFi information available. Google Latitude will perform database lookups using the provided data and return an approximate location.” -2012; https://searchengineland.com/geolocation-core-to-the-local-space-and-key-to-click-fraud-detection-11922 - The best-known method is to take the user’s IP address, which is transmitted with every internet request, and to look up the organization and physical address listed as the owner of that IP address – 2007; https://www.pewinternet.org/2012/05/11/three-quarters-of-smartphone-owners-use-location-based-services/ indicating the overwhelming use of smartphones for providing location based services - 2012;  https://stackoverflow.com/questions/3633879/how-does-web-browser-geolocation-work/18210651 - “Common sources of location information include Global Positioning System (GPS) and location inferred from network signals such as IP address, RFID, WiFi and Bluetooth MAC addresses, and GSM/CDMA cell IDs, as well as user input.” – Aug 2013; http://html5doctor.com/finding-your-position-with-geolocation/ - “A number of different sources are used to attempt to obtain the user’s location, and each has their own varying degree of accuracy. A desktop browser is likely to use WiFi (accurate to 20m) or IP Geolocation 
As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 33, 39, 40, 46, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Courtney et al (US 2010/0088187)



As per claims 32, 39, and 46:


Courtney teaches An apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to; A computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to; A computer-implemented method comprising (paragraph [0041]): transmit an electronic newsfeed user interface to a consumer device; (paragraphs [0085]-[0087]; Fig 4; As its name suggests, "in-feed deals" are advertisements or promotions presented within a feed. An example is shown in FIG. 4, wherein an interface that a user could be presented with is depicted. The user could access this interface through any number of means. Within the messaging area 42, a graphical presentation of the user's messaging queue is presented, showing the messages 46 contained therein. An "in-feed deal" is shown at 48. This type of advertising shows up as another message within the user's queue.) determine a real-time consumer device location associated with the consumer device based on one or more of an Internet Protocol (IP) address associated with the consumer device, cell- tower triangulation data associated with the consumer device, global positioning system (GPS) data associated with the consumer device, or a personal area network (PAN) associated with the consumer device (paragraph [0057] he system 100 also capitalizes on the mobile nature of the users 10. In a preferred embodiment, users 10 connect to the system through mobile communication devices, such as a mobile telephone. In one embodiment, the mobile telephones used by the users can contain GPS or any other location detecting apparatus so that the user's 10 position can be utilized within the system 100. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the location of the user at a given time.) determine whether the real-time consumer device location is within a predetermined distance of a merchant location associated with a merchant account  (paragraphs [0057], [0082], [0089] The system 100 also capitalizes on the mobile nature of the users 10. In a preferred embodiment, users 10 connect to the system through mobile communication devices, such as a mobile telephone. In one embodiment, the mobile telephones used by the users can contain GPS or any other location detecting apparatus so that the user's 10 position can be utilized within the system 100. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the in response to determining that the real-time consumer device location is within the predetermined distance of the merchant location, update the electronic newsfeed user interface displayed on the consumer device to provide a plurality of location relevant feed items associated with the merchant account. (paragraphs [0057], [0082], [0085]-[0087], [0089] The system 100 also capitalizes on the mobile nature of the users 10. In a preferred embodiment, users 10 connect to the system through mobile communication devices, such as a mobile telephone. In one embodiment, the mobile telephones used by the users can contain GPS or any other location detecting apparatus so that the user's 10 position can be utilized within the system 100. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the location of the user at a given time. Additionally, as described above, geolocation information can be stored and managed relating to the particular user. This information can be utilized with and combined with the advertising, so as to enable advertisements or promotions to be presented to those users within a certain radius or distance from a location. In a preferred embodiment, this can be implemented by specifying the location of the advertisement or promotion and a radius to which that advertisement or promotion extends, and then for each user whose queue is to receive that advertisement or promotion, comparing the advertisement or promotion's specified location with the user's geolocation information and seeing if the latter falls within a certain radius or distance of the former. If so, 


Courtney teaches the limitations of claims 32, 39, and 46. As per claims 33, 40, and 47:

Courtney teaches wherein the consumer device is associated with a first consumer account (paragraphs [0051], [0059], [0070] Each user within the system is assigned a unique identifier, also called a "profile id." As discussed below, the system manages bindings 22 for each user, mapping the user's profile id to the user's queue (not depicted). Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are created and managed to handle the retrieval and subsequent addition of new feed messages as they are generated, processed and/or made available throughout the system.) receive an electronic newsfeed sharing request, wherein the electronic newsfeed sharing request is associated with a second consumer account (paragraph [0070], [0071]  Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are Examiner’s Comment:  The examiner interprets the users opting into subscribing to another user’s feed as a newsfeed sharing request.) update the electronic newsfeed user interface displayed on the consumer device to provide a consumer newsfeed associated with the second consumer account (paragraph [0070], [0071]  Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are created and managed to handle the retrieval and subsequent addition of new feed messages as they are generated, processed and/or made available throughout the system.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187) in view of Hicken et al (US 2015/0046259)


Courtney teaches the limitations of claims 32, 39, and 46. As per claims 34, 41, and 48:

Courtney does not expressly teach using merchant review data to associate a user with a merchant.
Hicken teaches  determine consumer merchant review data associate a consumer account of the consumer device indicating a preference for the merchant account; and associate the consumer account with the merchant account (paragraph [0119], [0185] Some embodiments may identify businesses of potential interest based on user indications of preference (such as positive rating business, an indication of liking the business, friending or otherwise linking to a business, sharing business information with others, etc.) that the user has made via webpages and/or social media. Businesses of interest could be identified by approval/disapproval indicators, which may be in form of likes, dislikes, thumbs-up, thumbs-down, star-scale ratings, number-scale ratings, fan indications, affinity group association, messages to businesses, and/or the like.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include identifying business of interests based on reviews of that business in order to provide a user with advertising that is relevant to their interests. Further, combining the use of reviews to identify businesses of interest is the use of a known technique used to improve similar systems/methods in the same way.

Claims 35, 42, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187) in view of Anand et al (US 2014/0278896)


Courtney teaches the limitations of claims 32, 39, and 46. As per claims 35, 42, and 49:


Anand teaches in response to receiving a request from the consumer device to access a merchant electronic newsfeed user interface associated with the merchant account, associate a consumer account of the consumer device with the merchant account (paragraph [0022] As shown in FIG. 3, Block S110 can post the advertisement to the social feed that is a feed curated by the merchant or by the brand, wherein the user can access the feed of the merchant or the brand through the social networking system to review the advertisement. For example, the user can subscribe to a profile of the merchant or the brand and thereby gain `limited` or `exclusive` access to posts (e.g., advertisements) on the merchant's or brand's social feed. Additionally or alternatively, Block S110 can post the advertisement to the social feed that is a personal feed of the user. For example, as shown in FIG. 3, the user can subscribe to the merchant, to the brand, or to the product within the social networking system, and the social networking system can push the advertisement to the user's social feed once uploaded by the merchant or brand.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include subscribing to merchant feeds as taught by Anand in order to allow users to receive content from preferred merchants. Further, subscribing to preferred content is the use of a known technique used to improve similar devices/methods in the same way.

Claims 36, 43, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187) in view of Bohanan et al (US 2013/0018778)


Courtney teaches the limitations of claims 32, 39, and 46. As per claims 36, 43, and 50:

Bohanan teaches determine a promotion purchase count associated with each of the plurality of location relevant feed items; and order the plurality of location relevant feed items within the electronic newsfeed user interface displayed on the consumer device based at least on the promotion purchase count associated with each of the plurality of location relevant feed items (paragraph [0052] Referring to FIG. 5 a block diagram is shown that depicts an example of a gift credit portal 500 for choosing various gift credit types, in accordance with an embodiment of the present invention. The portal, which may be accessible via the Internet or some other communication network, displays multiple tiles 506 which represent the gift credit types (e.g., specific retailers, specific restaurants, restaurant chains, etc.) that may be purchased for virtual gift crediting. The tiles may be arranged in any order desired by the system provider and/or virtual gift card provider. For example, the tiles may be presented in alphabetical order, in order of most purchased gift credit type or the like.)
It would have been obvious to order items by purchase count as taught by Bohanan in order to allow the user to see the most popular items. Further, ordering items by purchase count is the use of a known technique used to improve similar devices/methods in the same way.

Claims 37, 44, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187)  in view of Dominowska (US 2007/0214042)

Courtney teaches the limitations of claims 32, 39, and 46. As per claims 37, 44, and 51:


Courtney teaches wherein the consumer device is associated with a first consumer account, (paragraphs [0051], [0059], [0070] Each user within the system is assigned a unique identifier, also called a "profile id." As discussed below, the system manages bindings 22 for each user, mapping the user's profile id to the user's queue (not depicted). Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are created and managed to handle the retrieval and subsequent addition of new feed messages as they are generated, processed and/or made available throughout the system.) receive, from a merchant device associated with the merchant account, promotion data indicating a plurality of promotions (paragraph [0055], [0057], [0081], [0082] Using the present invention, media entities and other persons who are interested in disseminating information to a large number of people can participate in such a social networking system 100 and provide relevant content. For instance, the Chicago Cubs could advertise certain advertisements or promotions to those users who are interested in the Cubs. The Cubs could accomplish this by purchasing an advertising campaign through the system's self-service advertising platform interface that contains one or more categories relevant to a particular Cubs promotion or advertisement. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the location of the user at a given time. Given that the user profiles and bindings correspond to profile ids, the system herein allows an advertiser the ability to easily serve an advertisement or promotion to a highly targeted and specific set of users by allowing them to specify to whom their advertisement or promotion should reach. That advertisement or promotion can then be added to the matching user's bindings. Further, the system can control the frequency at which that advertising or promotion gets delivered to a user's queue, irrespective of how that user is accessing the system. Furthermore, the system can utilize geolocation information to tailor appropriate advertisements or promotions to deliver to a user in a particular location. For instance, a retailer could run an advertisement or promotion which sends a coupon to all users who are located within a 5 mile radius of the retail establishment.) subsequent to receiving the promotion data indicating the plurality of promotions from the merchant device, generate a plurality of impressions of the plurality of promotions based on the promotion data, (paragraphs [0077], [0086]-[0087], Fig 4 As its name suggests, "in-feed deals" are advertisements or promotions presented within a feed. An example is shown in FIG. 4, wherein an interface that a user could be presented with is depicted. Within the messaging area 42, a graphical presentation of the user's messaging queue is presented, showing the messages 46 contained therein. An "in-feed deal" is shown at 48. This type of advertising shows up as another message within the user's queue. Numerous options can be sold to the advertiser and incorporated into the "in-feed deal" including: color, size, shape, highlighting, font, font size, pictures, video, audio, or any other media to be included therein. As depicted, 
Courtney does not expressly teach users being to purchase the promotions.
Dominowska teaches wherein each of the plurality of impressions comprises an impression user interface configured to, in response to receiving a user input indicating purchase of a promotion of the plurality of promotions, execute a promotion purchase (paragraph [0049] The advertisement may provide one-click conversion, allowing a user to purchase a product or service without navigating to the advertiser’s website.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a promotion in which in direct response to user input executes a purchase as taught by Dominowska in order to keep the user at a webpage which serves the advertisement (paragraph [0049]). Further, use of a promotion which in direct response to user input executes a purchase is the use of a known technique used to improve similar devices/methods in the same way.

Claims 38 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187)  in view of Dominowska (US 2007/0214042) in view of Gaughan (US 2014/0143056)

Courtney and Dominowska teach the limitations of claims 37 and 44. As per claims 38 and 45:

The combination does expressly teach requesting a confirmation to publish advertisements.
Gaughan teaches transmit a confirmation request to the merchant device, wherein the confirmation request comprises an electronic request to approve publication of the plurality of impressions of the plurality of promotions on the electronic newsfeed user interface  (paragraphs [0024] The process starts by the user logging into an administrator portal (702). The user then creates a new chain offer (704) by selecting an "add chain offer" button or an "edit" link next to an existing offer. Chain offers include, but are not limited to, naming the campaign or using reference text. Once the set up is complete, the user clicks save at (714). The user can then preview the offer within the SW at (716). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include confirming publication of promotions as taught by Gaughan in order to make sure that an advertiser consents to publishing offers. Further, confirming permission to publish content is the use of a known technique used to improve similar devices/methods in the same way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S/       Examiner, Art Unit 3688  
                                                                                                                                                                                               /KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688